257 F.2d 814
Michael DEVENY, Appellant,v.UNITED STATES of America and American Casualty Company of Reading, Pennsylvania.
No. 16008.
United States Court of Appeals Eighth Circuit.
August 11, 1958.

Appeal from the United States District Court for the Western District of Missouri.
Michael Deveny, pro se.
Edward L. Scheufler, U. S. Atty., and O. J. Taylor, Asst. U. S. Atty., Kansas City, Mo., for appellee United States of America.
Harry P. Thomson, Jr., and Norman M. Tempel, Kansas City, Mo., for appellee American Casualty Company of Reading, Pennsylvania.
PER CURIAM.


1
Motion of appellant to remand case denied and motion of appellees to dismiss appeal sustained, and appeal from District Court dismissed.